                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                     Case No.18-cv-05365-VKD
                                                        Plaintiff,
                                   9
                                                                                            ORDER TO SHOW CAUSE RE
                                                 v.                                         DEFENDANTS’ FAILURE TO
                                  10
                                                                                            COMPLY WITH COURT ORDER
                                  11     BAIRD LANDS, INC., et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On July 23, 2019, the parties appeared for a Case Management Conference. Dkt. No. 41.

                                  14   Based on the parties’ Joint Case Management Statement and the discussion held at the conference,

                                  15   the Court ordered defendants Baird Lands, Inc. and Jason’s Café, Inc. to file a status report

                                  16   advising the Court on the status of ownership of the property at issue by August 22, 2019 or when

                                  17   escrow closes, whichever is earlier. Dkt. No. 42. Defendants did not submit the status report by

                                  18   August 22, nor did they seek relief from that deadline.

                                  19          Accordingly, defendants are ORDERED TO SHOW CAUSE why the Court should not

                                  20   impose monetary or other sanctions against them for failure to file the status report as the Court

                                  21   ordered. A written response to this Order must be filed by August 30, 2019. The Court will hold a

                                  22   hearing on this Order to Show Cause on September 3, 2019, at 10:00 a.m. in Courtroom 2, Fifth

                                  23   Floor, 280 South First Street, San Jose, California 95008.

                                  24          IT IS SO ORDERED.

                                  25   Dated: August 26, 2019

                                  26
                                  27
                                                                                                    VIRGINIA K. DEMARCHI
                                  28                                                                United States Magistrate Judge
